Citation Nr: 0103330	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
knee as a result of treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1946.  He also had prior World War II service in 
excess of one year, as referenced on his December 1946 
separation report.

This appeal to the Board of Veterans' Appeals arose from a 
rating decision in August 1995 by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a decision of August 17, 1998, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the veteran-appellant 
and the Secretary of Veterans Affairs, vacated the Board's 
decision and remanded the case to the Board for further 
proceedings.


FINDINGS OF FACT

1.  There is no competent medical evidence that VA hospital 
care, and medical and surgical treatment, in 1968 caused 
additional disability of the right knee.

2.  Any additional disability of the right knee sustained 
after VA surgical treatment in 1968 is attributable to the 
veteran's failure to follow instructions.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
knee as a result of VA treatment in 1968 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  In this case, the Board finds that VA 
has complied with the requirements of the statute.  All 
relevant evidence identified by the veteran has been obtained 
and considered.  In addition, the Board has obtained two 
medical opinions concerning the etiology of the veteran's 
current right knee disability.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A). 

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  Applicable regulations provide that 
receipt of compensation under 38 U.S.C.A. § 1151 is barred 
when the proximate cause of the injury suffered was the 
veteran's failure to follow instructions.  38 C.F.R. 
§ 3.358(c)(4) (2000).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because the 
veteran filed his claim prior to October 1, 1997, the only 
issue before the Board is whether he suffered additional 
disability as a consequence of VA treatment.  

The veteran contends that surgery performed on his right knee 
in August 1968 at a VA facility was "experimental" and a 
failure.  He contends that the hospital environment was 
"infectious" and the reason he developed a postoperative 
infection which did not heal was that the hospital was not 
antiseptic.  He has stated that, subsequent to the August 
1968 surgery, he left the hospital after two months because 
hospital personnel were unable to effectively treat the 
infection.  He contends that the August 1968 VA surgery was 
"botched" and resulted in his current severe impairment of 
the right knee.  

The record discloses that, in September 1967, the veteran 
complained to a private physician of instability of the right 
knee; he described a 'popping sensation' followed by a sense 
of relief.  Clinical and radiographic examinations failed to 
disclose any pathology.  

The veteran was admitted to the VA Medical Center, Portland, 
Oregon, in August 1968, with a chief complaint of back pain.  
He also complained of right knee pain since an accident four 
years earlier, when he fell from scaffolding.  Examination of 
the right knee revealed valgus rocking, positive drawer sign 
and marked rotator instability.  The surgery which was 
undertaken showed a large, broken handle tear of the medial 
meniscus.  A right medial meniscectomy was performed, with 
pes anserinus transfer.  

Postoperatively, the veteran developed a subcutaneous 
hematoma at the anteromedial aspect of the tibia, which 
drained and left a large defect, and stiffness of the knee, 
which required prolonged postoperative care.  Sloughing of 
skin occurred.  A skin graft or pedicle graft was indicated, 
but the veteran refused the procedure.  Physical therapy was 
prescribed.  The veteran failed to perform the 
exercises.  He developed marked atrophy of the calf and 
quadriceps muscles.  He left the hospital on passes and 
furloughs for personal reasons.  

In November 1968, the veteran was readmitted to the VA 
hospital.  He had much atrophy of the right leg and 
limitation of motion of the right knee.  The wound was 
gradually healing.  The pes anserinus tendon, which was still 
exposed, was debrided and cleaned up, and granulated well.  
The veteran went on a pass five days after readmission and 
did not return.  He was discharged as AWOL (absent without 
leave).

At a VA examination in January 1969, findings included:  
Marked ulceration along the medial aspect of the right knee; 
marked atrophy of the right thigh and leg; and marked 
limitation of motion of the right knee.  Photographs of the 
wound defect of the right knee were taken and are contained 
in the claims file.  

Reports by a private physician seen by the veteran in 1969 
and 1970 indicated that the veteran's right knee wound had 
healed by September 1969.  The veteran underwent a right 
patellectomy and, subsequently, a right knee fusion at VA 
facilities.  

X-rays at a private hospital in June 1992 showed marked 
degeneration of the right knee joint.  There was at that time 
unfavorable ankylosis of the knee.  

The veteran and his son testified at a hearing before the 
undersigned Veterans Law Judge in September 1997 as to their 
opinion concerning the etiology of the veteran's current 
right knee problems.  A transcript of the hearing is of 
record.  

The Board requested an opinion from a specialist in 
orthopedic surgery as to the cause or causes of the 
additional disability of the right knee which the veteran 
sustained subsequent to VA surgical and medical treatment in 
1968.  In March 1998, the Chief of Orthopedic Surgery at the 
VA Medical Center in Pittsburgh, Pennsylvania, stated that it 
was not clear to him whether the additional disability of the 
right knee, which was a complication of surgery at a VA 
facility in August 1968, could be said to have been caused by 
VA hospital care and medical treatment.  In response to a 
question from the Board as to whether the additional 
disability of the right knee after surgery in August 1968 was 
a result of the veteran's failure to follow doctor's 
instructions, the physician stated that the answer was "a 
resounding 'yes'."  The veteran's representative was afforded 
an opportunity to review the opinion and submit additional 
evidence or argument.  No response was received. 

The March 1998 opinion by the Chief of Orthopedic Surgery was 
essentially consistent with an August 1995 opinion of a VA 
staff physician at the RO who considered the issue of the 
etiology of the veteran's additional disability of the right 
knee.

Because the Court, in its Order of January 2000, indicated a 
concern that the Board may have misconstrued the March 1998 
opinion of the Chief of Orthopedic Surgery, the Board again 
referred the veteran's claims file to a specialist in 
orthopedics and requested that the physician review the 
veteran's medical records in the claim file and provide a 
follow-up opinion to the following question: 

Is the current (1) ankylosis of the right knee, 
(2) degenerative changes of the right knee shown 
on X-ray, or (3) any other current right knee 
disability attributable to VA surgical and 
medical treatment in 1968 and unrelated to the 
veteran's failure to follow instructions for 
care?

In September 2000, after reviewing the veteran's medical 
records, an orthopedic specialist at a VA Medical Center 
reported as follows:

Upon review of this veteran's chart it appears 
that he underwent surgical intervention of a 
right knee problem sometime in 1968.  He 
apparently had an arthrotomy of his right knee; 
removal of a bucket handle tear of the medial 
meniscus, and apparently because of anterior 
cruciate deficiency underwent pes anserinus 
transfer.  One of the patient's concerns was that 
this represented an experimental procedure.  In 
1968, this was an appropriate extrarticular 
reconstruction for antromedial instability of the 
knee.  One of the known problems that occurred 
with this procedure was the occurrence of a 
subcutaneous hematoma in antromedial aspect of 
the tibia.  Occasionally, this could result in 
wound infection or skin slough.  Postoperatively, 
knees were placed in a long leg cast in varying 
degrees of flexion.  This would lead to some 
residual stiffness in the knee that required very 
aggressive extensive physical therapy and 
rehabilitation because of the amount of quadricep 
atrophy, calf atrophy, and stiffness that 
occurred.

It is apparent from review of this, that the 
patient did develop a hematoma that resulted in 
some skin slough.  He also developed stiffness 
and atrophy probably secondary to the restricted 
activities, bracing, or splinting, and then on 
top of that was not very compliant with the 
necessary follow-up, rehabilitation and close 
monitoring of his recovery.

He apparently was not agreeable to any management 
of the complications that did occur.  It appears 
that the major problem was the skin slough that 
could have been very well managed with a skin 
graft or at least a soft tissue transfer flat 
coverage of the area.  It would of [sic] 
facilitated his recovery, would of [sic] 
decreased the amount of scarring and stiffness 
that would of [sic] occurred, and, ultimately I 
think long term would have diminished the amount 
of pain that he had.

By reports he apparently had patellectomy and 
arthrodesis and fusion of the knee performed in 
1969.  I am confused as whether or not this was a 
successful operation because motion is described 
in the knee at a later date.

The questions I have been asked to answer are: 1) 
Ankylosis of the right knee, 2) Degenerative 
changes of the right knee shown on x-rays, 3) Any 
current right knee disability attributable to VA 
surgical and medical treatment in 1968, and 
unrelated to the veteran's failure to follow 
instructions for care.  Unfortunately, we can't 
say with great assurance that stabilization of 
the knee either with reconstruction or tendon 
transfers to improve stability of the joints will 
prevent long term degenerative changes of the 
knee.  Certainly surgical intervention on knee in 
1968 and the complications that resulted have 
added to the impairment of the knee, but by not 
cooperating or complying with management of the 
knee postoperatively and the problems that 
occurred postoperatively, the veteran has 
certainly contributed to that disability.  If one 
has a very extensile approach to the knee and 
surgical reconstruction followed by 
immobilization and limited physical activity, 
stiffness of the knee and atrophy of the muscles 
will occur.  Rehabilitation is required to regain 
motion and strength in the knees.  It is because 
of the stiffness and atrophy of the muscles that 
occurred with these procedures back in the 60's 
that we have ultimately gone to the arthroscopic 
assisted procedures and limited immobilization of 
knee joints after reconstructive procedures.  
There is no doubt that surgical intervention of 
the knee contributed to the stiffness of the 
knee, but that's why a very vigorous 
rehabilitation program is usually necessary to 
regain function of the knee, and that 
rehabilitation program requires the cooperation 
and compliance of the patient.  In this case, the 
veteran was remiss, and therefore I believe bears 
the burden of the increased disability that has 
resulted.
 
The veteran's representative was afforded an opportunity to 
review the September 2000 opinion and submit additional 
evidence or argument.  No response was received.

Upon review of the all evidence in this case, the Board notes 
that none of the physicians who have reviewed the veteran's 
medical records has supported the veteran's contentions that 
VA right knee surgery in 1968 was experimental, that the 
surgery was a failure, or that VA personnel were responsible 
for an infection of the right knee or failed to properly 
treat the knee, postoperatively.  The physician-reviewers' 
reports, in summary, demonstrate that the additional 
disability of the right knee of which the veteran complained 
in the 1990s was not proximately caused by the VA surgery or 
postoperative medical care, but rather is attributable to the 
veteran's failure to follow instructions for physical therapy 
and rehabilitation.  

The Board concludes from the medical opinions that, had he 
followed the instructions he was given by VA caregivers, the 
veteran could have mitigated the residual disability of the 
right knee which occurred immediately following the surgery.  
Instead, he chose not to undertake the admittedly onerous 
task of rehabilitation which was necessary to prevent 
additional disability.  Therefore, by applicable regulation, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right knee is barred because the 
proximate cause of the additional disability was the 
veteran's failure to follow medical instructions.  See 
38 C.F.R. § 3.358 (c)(4).

Given the conclusions reached in the expert medical opinions, 
the preponderance of the evidence is against the veteran's 
claim.  Therefore, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability 
of the right knee as a result of VA treatment is denied.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals


 

